DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s amendment cancels all pending claims and presents new claims, any arguments regarding the previously filed claims are moot as noted by the applicant on pg. 5 of the Remarks filed 1/7/2021

Terminal Disclaimer
The terminal disclaimer filed on 10/13/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,699,452 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


In regard to claim 46 Lee discloses an apparatus for video processing comprising a processor configured to:
receive a video block (Lee section 3.1 note Fig. 3 block received by decoding section);
obtain prediction mode information associated with the video block (Lee sections 2, 3.1 and 3.2 note obtaining a best prediction mode for the block, the prediction mode used the sampled odd columns of the image);
obtain a subsampled sub-block of the video block based on the prediction mode information associated with the video block, wherein the subsampled sub-block comprises pixels from two or more rows and two or more columns of the video block and is reconstructed based on the prediction mode information associated with the video block (Lee Section 3.1 note generating a subsampled block which 
obtain parameters associated with one or more remaining sub-blocks of the video block (Lee Section 3.2 note obtaining a separate intra prediction mode for the predicted even columns);
reconstruct the one or more remaining sub-blocks of the video block based on the obtained subsampled sub-block, the prediction mode information associated with the video block, and the obtained parameters associated with the one or more remaining sub-blocks of the video block (Lee sections 3.1, 3.2 and Fig. 3 note generating reconstructed block even column image using the received sub-sampled odd column image); and
generate a reconstructed video block based on the obtained subsampled sub-block and the one or more reconstructed remaining sub-blocks (Lee Fig. 3 and section 3.2 note Fig. 3 generating a reconstructed image using the subsampled and remaining sub-blocks). 

In regard to claim 47 refer to the statements made in the rejection of claim 46 above. Lee further discloses that the prediction mode information comprises an intra prediction mode type (Lee sections 3 and 3.1 note selection of a best intra mode type from a plurality of modes). 
In regard to claim 48 refer to the statements made in the rejection of claim 46 above. Lee further discloses that the one or more remaining sub-blocks of the video block are signaled in a bitstream (Lee Sections 3.1-3.2 and Figs 2-3, note even column image (remaining sub-block) is encoded as a prediction error image and included in the bitstream, and is subsequently recovered by the decoder).  

In regard to claim 49 refer to the statements made in the rejection of claim 46 above. Lee further discloses that the parameters are further associated with the subsampled sub-block of the video 

In regard to claim 50 refer to the statements made in the rejection of claim 46 above. Lee further discloses that the subsampled sub-block and the one or more remaining sub-blocks are comprised in one video frame (Lee section 3.1 note the even and odd sub-images are generated from a single original image). 

In regard to claim 53 refer to the statements made in the rejection of claim 46 above. Lee further discloses that the apparatus comprises a decoder (Lee Fig. 3). 

Claims 54-58 describe a method substantially corresponding to the apparatus described in claims 46-50 above. Refer to the statements made in regard to claims 46-50 above for the rejection of claims 54-58 which will not be repeated here for brevity. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claims 51-52 and 59-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
“A Novel Coding Scheme For Intra Pictures of H.264/AVC” (provided by the applicant in the IDS dated 12/3/2018, hereafter Lee) in view of  Pandey (20100290534).
In regard to claims 51 and 59 refer to the statements made in the rejection of claims 46 and 54 above. Lee discloses encoding according to the H.264 standard (Lee section 1). Lee further discloses that the subsampled sub-block and the one or more remaining sub-blocks are comprised in one video frame (Lee section 3.1 note the even and odd sub-images are generated from a single original image). 
 It is noted that Lee does not explicitly disclose that the subsampled sub-block includes luma components. However, Pandey discloses that at the time of the invention it was notoriously well known to operate on video blocks including a luma component when encoding according to the H.264 standard (Pandey par. 28 note luma samples). 
It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of coding blocks comprised of luma samples in Lee as suggested by Pandey in order to comply with the H.264 encoding standard (Pandey par. 28). 

In regard to claims 52 and 60 refer to the statements made in the rejection of claims 46 and 54 above. Lee further discloses obtaining a prediction of the one or more remaining sub-blocks of the video block based on the subsampled sub-block, wherein the one or more remaining sub-blocks of the video block are reconstructed based on the prediction of the one or more remaining sub-blocks of the video block (Lee sections 3.1 and 3.2 and Figs 2-3 note the even column ‘remaining’ image is predicted from the odd column ‘subsampled’ image as shown in the encoder of Fig. 2 and is reconstructed based on the prediction image in the decoder of Fig. 3). 

It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of coding blocks comprised of chroma samples in Lee as suggested by Pandey in order to comply with the H.264 encoding standard (Pandey par. 28). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer .




/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423